       Case:
       Case 4:20-cv-00794-JG
             3:20-cv-00569-MPSDoc
                                Document
                                  #: 35 Filed:
                                           33-104/30/20
                                                 Filed 05/14/20
                                                         1 of 2. PageID
                                                                  Page 1#:
                                                                        of521
                                                                           15




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                              )   CASE NO.: 4:20cv794
                                                   )
                       Petitioners,                )   JUDGE JAMES S. GWIN
                                                   )
               v.                                  )
                                                   )   NOTICE OF IDENTIFICATION OF
MARK WILLIAMS, Warden of Elkton                    )   INMATES
Federal Correctional Institution, et al.,          )
                                                   )
                       Respondents.                )


       Pursuant to this Court’s Order issued on April 22, 2020 [ECF No. 22], Marginal Entry

Order on April29, 2020 [ECF No. 32], and the Court’s instructions to counsel on the record at

the status conference on April 27, 2020, Respondents are providing the Court with a list of

certain inmates currently incarcerated at FCI-Elkton. The list is attached hereto as Exhibit A

and contains the inmate’s register number, last name, the court imposing sentence, docket

number, and offense(s) of conviction. Respondents note that BOP does not maintain a list as

described by the Court in its regular course of business. Instead, this list was generated by BOP

using certain search criteria within BOP’s databases. Respondents do not represent or agree that

any specific inmate on the list is a member of the subclass described by the Court nor entitled to

any relief ordered by the Court. Respondents expressly reserve the right to challenge any

inmate’s alleged entitlement to class participation or alleged entitlement to any relief in this or

any other Court.



                                               (Signatures on the following page.)



                                                  1
Case:
Case 4:20-cv-00794-JG
      3:20-cv-00569-MPSDoc
                         Document
                           #: 35 Filed:
                                    33-104/30/20
                                          Filed 05/14/20
                                                  2 of 2. PageID
                                                           Page 2#:
                                                                 of522
                                                                    15




                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                             By: /s/ James R. Bennett II
                                 James R. Bennett II (OH #0071663)
                                 Sara DeCaro (OH #0072485)
                                 Assistant United States Attorneys
                                 United States Courthouse
                                 801 West Superior Ave., Suite 400
                                 Cleveland, Ohio 44113
                                 216-622-3988 - Bennett
                                 216-522-4982 - Fax
                                 James.Bennett4@usdoj.gov
                                 Sara.DeCaro@usdoj.gov


                                  Attorneys for Respondents




                                  2
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                1 of 13. Page
                                                                         PageID
                                                                              3 of#:15
                                                                                     523


Information Provided for Listing of Inmates at ELK


      Register Number                    Name          Court of           Docket Number                  Offense
                                                      Jurisdiction
00890-104                       PIERRE               FMN             CR 13-129 DWF/FLN      18:286,371 FRAUD, OTHER
01019-138                       SEARS                FDCD            19-CR-021 (KBJ)        18:2251-2,2260 OBSCENE MATTR
01649-007                       GREEN                FDCS            F-2779-86 B,C          DC SEX CARNAL KNOWLEDGE
01873-055                       MCAULEY              FNYW            6:11CR06083-002        21:846 SEC 841-851 ATTEMPT
02054-122                       NEAL                 FWVS            1:18-00192-001         21:841 SCH II NARCOTC,NONFSA
02560-095                       DAVIS                FMD             TDC-8-15-CR-0331-001   COMMUNICATIONS ACT
02868-027                       MORSE                FMIW            1:90-CR-29             18:2113(D) ROBBRY,ASSLT,BANK
03219-029                       MATHISON             FIAN            CR06-4030-001-MWB      21:848 CONT CRIMINL ENTERPRS
03365-041                       BOONE                FKYW            3:08-CR-111-1-CRS      18:286,371 FRAUD, OTHER
03469-027                       PREVATTE             FINN            HCR 92-42-002          18:2117 INTRST COMM ACT VIOL
03639-088                       BRADY                FWVS            3:18-00095             21:841 & 846 SEC 841-851
03851-029                       ABREGO               FIAN            CR 09-4018-2-MWB       21:846 SEC 841-851 ATTEMPT
03977-087                       STRADWICK            FWVN            5:17CR3                21:841 & 846 SEC 841-851
05032-039                       BERRY                FMIE            05CR20048-1            21:841 & 846 SEC 841-851
05228-043                       MASON                FMSN            3:14CR114DPB-FKB-004   21:846 SEC 841-851 ATTEMPT
05245-087                       BROWN                FWVN            1:05CR96-1             21:841 & 846 SEC 841-851
05290-089                       CUNNINGHAM           FWIE            15-CR-83-1-JPS         21:846 SEC 841-851 ATTEMPT
05470-104                       LANHAM               FFLS            14-14043-CR-MIDDLEBR   18:2251-2,2260 OBSCENE MATTR
05506-041                       GAMMELL              FMN             0:17-CR-00134-WMW-DT   18:1030 FRAUD COMPUTERS
05507-015                       FITZGERALD           FDE             08CR147-LPS            21:846 SEC 841-851 ATTEMPT
05636-087                       LEWIS                FWVN            5:07CR5-01             21:841 & 846 SEC 841-851
05996-059                       SCHLITTENHARDT       FND             1:08-CR-069            21:841 SCH II NONNARC,NONFSA
06048-027                       HOSKINS              FINN            2:99 CR 117-01         18:922(G) FIREARMS,3 PRI CNV
06123-084                       COURTNEY             FVAW            DVAW215CR000015-009    18:924(C) FIREARMS LAWS
06235-062                       HIBBERT              FMOW            4:15-CR-00083-DGK(7)   21:846 SEC 841-851 ATTEMPT
06261-017                       MCCORVEY             FFLN            3:05CR110-001LAC       18:922(G) FIREARMS,CARR CRIM
06327-087                       CICALESE             FWVN            2:08CR24               18:2251-2,2260 OBSCENE MATTR
06431-424                       PIRA                 FILN            93 CR 131‐2            18:286,371 FRAUD, OTHER
06522-030                       WASTUN               FIAN            CR03-3068-011-MWB      21:846 SEC 841-851 ATTEMPT
06607-017                       LAUREL               FFLN            3:06CR460-002/MCR      21:846 SEC 841-851 ATTEMPT
06851-041                       FAULKNER             FMN             14-CR-5(JNE/TNL)       18:922(G) FIREARMS,3 PRI CNV
06869-025                       CASOLARI             FILS            4:06CR40037-001-JPG    18:2251-2,2260 OBSCENE MATTR
06925-090                       HILL                 FTNM            3:09-00156             OBSCENE MATTER TRANSPORT
06960-068                       RANDOLPH             FPAW            CRIMINAL 01-235        OBSCENE MATTER TRANSPORT
07009-030                       WEATHERLY            FIAS            03-243                 21:846 SEC 841-851 ATTEMPT
07121-027                       PRICE                FINN            2:01 CR 98 JM          21:841 & 846 SEC 841-851
07151-017                       ZAVALA               FFLN            3:09CR38-003LAC        21:846 SEC 841-851 ATTEMPT
07301-015                       ZIMMERMAN            FDE             13-CR-58-01 GMS        18:2251-2,2260 OBSCENE MATTR
07315-017                       BEALL                FFLN            5:10CR13-001-RS        18:2251-2,2260 OBSCENE MATTR
07365-028                       SOMERS               FMN             0:18-CR-00096-DWF(1)   18:2251-2,2260 OBSCENE MATTR
07396-017                       LEIGHTEY             FFLN            3:10CR51-001LAC        18:2241-2248 SEXUAL ABUSE
07465-027                       CREWS                FINN            1:09CR88-001           21:841 SCH II NARCOTC,NONFSA
07471-090                       SULLIVAN             FWIW            11-CR-79-BBC-01        21:841 & 846 SEC 841-851
07583-028                       DUERSON              FINS            3:10CR00004-007        21:841 & 846 SEC 841-851
07600-015                       MCBRIDE              FDE             13-CR-116-1-GMS        18:2251-2,2260 OBSCENE MATTR
07631-030                       EVANS                FIAS            4:05-CR-00225          18:2251-2,2260 OBSCENE MATTR
07742-059                       CHICO                FND             2:15-CR-28             BURGLARY
07794-025                       WILKERSON            FILS            3:07-CR-30087-001-MJ   21:841 SCH II NARCOTC,NONFSA
07794-084                       POINDEXTER           FVAW            DVAW712CR000012-001    18:924(C) FIREARMS LAWS
07883-032                       MEDLIN               FKYE            6:06-CR-106-S-DCR-06   21:841 SCH II NONNARC,NONFSA
08030-090                       MINOR                FWIW            0758 3:13CR00058-001   OBSCENE MATTER TRANSPORT
08077-043                       HUGGINS              FMSS            1:04CR94GURO-005       21:846 SEC 841-851 ATTEMPT
08285-068                       JACKSON              FPAW            18-217-01              21:841 SCH II NARCOTC,NONFSA
08361-068                       GREEN                FPAW            04-233                 21:841 SCH II NARCOTC,NONFSA
08399-089                       TUBBS                FWIE            06-CR-161              18:286,371 FRAUD, OTHER
08487-029                       WILSON-BEY           FIAN            CR 11-2043-2-LRR       21:846 SEC 841-851 ATTEMPT
08630-025                       BURGARD              FILS            3:10-CR-30085-001-DR   18:2251-2,2260 OBSCENE MATTR
08672-028                       SIMMONS              FINS            3:07CR00024-001        21:841 & 846 SEC 841-851
08711-088                       OVERSTREET           FWVS            3:08-00221             18:2251-2,2260 OBSCENE MATTR
08893-027                       COCHRAN              FINN            2:06 CR 114            21:841 & 846 SEC 841-851
08896-029                       MARCUSSEN            FIAN            CR 14-2037-1-LRR       21:841 SCH II NONNARC,NONFSA

                                                                                                         GOVERNMENT
                                                                                                           EXHIBIT

                                                                                                              A
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                2 of 13. Page
                                                                         PageID
                                                                              4 of#:15
                                                                                     524


08933-025               CLARK             FILS   3:10CR30221-001-GPM    OBSCENE MATTER TRANSPORT
08937-025               SMITH             FILS   3:11-CR-30013-DRH-1    18:2251-2,2260 OBSCENE MATTR
08996-040               WRIGHT            FMIW   1:97-CR-103-03         21:846 SEC 841-851 ATTEMPT
08998-027               THOMPKINS         FOHS   3:17CR183(3)           21:846 SEC 841-851 ATTEMPT
09241-003               HODNETT           FALS   05-00275-001           18:2251-2,2260 OBSCENE MATTR
09348-025               BARBEE            FILS   3:11-CR-30187-001-DR   21:841 SCH II NARCOTC,NONFSA
09387-025               SIMS              FILS   3:11-CR-30219-001-DR   18:2251-2,2260 OBSCENE MATTR
09392-041               BELL              FND    3:13-CR-79-01          21:841 & 846 SEC 841-851
09437-028               HENRY             FINS   2:09CR00025-001        18:922(G) FIREARMS,3 PRI CNV
09482-089               HAYES             FWIE   08-CR-134              18:2113(D) ROBBRY,ASSLT,BANK
09504-021               DENSMORE          FMD    RDB: 1-11-CR-00583     18:2113 ROBBERY BANK
09651-087               BEESON            FWVN   2:14CR5-2              21:843 USE FICT,REV,SUSP NBR
09672-027               HATCH             FINN   3:08-CR-00044(01)RM    18:2251-2,2260 OBSCENE MATTR
09738-068               LINDER            FPAW   19-CR-00053            18:1344 BANK FRAUD
09760-025               BALDWIN           FILS   3:12CR30172-001-GPM    18:2251-2,2260 OBSCENE MATTR
09801-028               BOGUS             FINS   1:10CR00194-001        18:2251-2,2260 OBSCENE MATTR
09801-033               HALL              FKYW   1:12-CR-26-R           18:2241-2248 SEXUAL ABUSE
09813-087               GARRETT           FWVN   1:14CR48 & 1:14CR57    18:922(G) FIREARMS,CARR CRIM
09826-040               COLEMAN           FMIW   1:13-CR-179            21:841 & 846 SEC 841-851
09866-069               NUNEZ-RODRIGUEZ   FRQ    94-176-1 (HL)          18:2119 ROBBERY OF AUTO
09973-033               HOUGH             FKYW   3:06-CR-39-JBC-1       18:2251-2,2260 OBSCENE MATTR
09990-040               COLEMAN           FFLM   6:11-CR-247-ORL-28KR   21:846 SEC 841-851 ATTEMPT
10038-029               RAGER             FIAN   CR 07-1011-1-LRR       18:2251-2,2260 OBSCENE MATTR
10051-087               SHEPPARD          FWVN   1:15CR1                21:841 SCH II NONNARC,NONFSA
10059-028               WEATHERSPOON      FINS   2:11CR00009-007        21:846 SEC 841-851 ATTEMPT
10236-025               KELLEMS           FILS   13CR40033-003          21:846 SEC 841-851 ATTEMPT
10263-040               BARNES            FMIW   1:00:CR:217-02         18:286,371 FRAUD, OTHER
10283-028               DAVIS             FINS   2:12CR00010-001        18:2251-2,2260 OBSCENE MATTR
10329-059               WALLETTE          FND    4:09-CR-060            18:2241-2248 SEXUAL ABUSE
10491-084               WALKER IV         FVAW   DVAW219CR000002-001    18:922(G) FIREARMS,CARR CRIM
10505-067               WINKELMAN         FPAM   4:CR-01-304-08         18:924(C) FIREARMS LAWS
10510-026               DESILVA           FILC   4:95CR40014-003        18:1344 BANK FRAUD
10515-027               HARRIS            FINN   3:09-CR-00112(01)RM    18:2251-2,2260 OBSCENE MATTR
10579-014               LUNDY             FWAW   2:14CR00059RSL-001     21:846 SEC 841-851 ATTEMPT
10730-033               PORTER            FKYW   3:08CR-44-H            18:922(G) FIREARMS,3 PRI CNV
10755-089               MAGEE             FWIE   10-CR-190              OBSCENE MATTER TRANSPORT
11037-028               KRACK             FINS   3:12CR00032-001        18:2251-2,2260 OBSCENE MATTR
11049-028               WILLIAMS          FINS   3:13CR00029-001        18:2251-2,2260 OBSCENE MATTR
11070-090               TJADER            FWIW   0758 3:17CR00100-001   18:2251-2,2260 OBSCENE MATTR
11093-025               JACO              FILS   14CR40030-001          18:2251-2,2260 OBSCENE MATTR
11152-090               HENKEL            FWIW   0758 3:18CR0009-001    18:2251-2,2260 OBSCENE MATTR
11154-030               MORGAN            FIAS   3:09-CR-00006-004      21:841 & 846 SEC 841-851
11163-028               BEARD             FINS   1:12CR00212-001        18:922(G) FIREARMS,3 PRI CNV
11183-036               SALLEY            FME    1:07-CR-18-JAW-001     18:922(G) FIREARMS,CARR CRIM
11338-090               SAUER             FWIW   0758 3:18CR00067-001   LARCENY/THEFT I/S TRANS
11340-028               COOMER            FINS   4:13CR00017-001        18:924(C) FIREARMS LAWS
11341-055               NEWKIRK           FNYW   1:14CR00031-001        21:841 SCH I NARCOTIC,NONFSA
11346-025               CARSON            FILS   4:14-CR-40083-SMY-7    21:846 SEC 841-851 ATTEMPT
11350-028               MARSHALL          FINS   1:13CR00153-001        18:2251-2,2260 OBSCENE MATTR
11387-031               WINSTON           FKS    2:06CR20005-001-JWL    18:922(G) FIREARMS,CARR CRIM
11397-032               UNDERWOOD         FKYE   5:06-CR-165-1-JBC      18:2251-2,2260 OBSCENE MATTR
11435-033               CURRY             FKYW   1:09CR-26-2-R          21:841 & 846 SEC 841-851
11452-070               SEYMOUR           FRI    1:17CR00089-01JJM      18:2251-2,2260 OBSCENE MATTR
11514-070               WOODHEAD          FRI    1:17CR00068-01-WES     18:2251-2,2260 OBSCENE MATTR
11543-084               BEAR              FVAW   DVAW205CR000029-001    18:924(C) FIREARMS LAWS
11602-028               THOMAS            FINS   3:13CR00034-001        18:2251-2,2260 OBSCENE MATTR
11616-029               BURKE             FIAN   CR 11-1004-1-LRR       18:2251-2,2260 OBSCENE MATTR
11616-084               JARVIS            FVAW   DVAW106CR000019-001    21:846 SEC 841-851 ATTEMPT
11724-078               JEFFERSON         FLAW   1:16-CR-00124-3        21:846 SEC 841-851 ATTEMPT
11772-059               ROSEN             FND    3:12-CR-80-02          21:846 SEC 841-851 ATTEMPT
11809-017               SCOTT             FFLN   4:03CR37-01            21:841 & 846 SEC 841-851
11882-040               BUCHANAN          FMIW   1:17:CR:198-01         18:2251-2,2260 OBSCENE MATTR
12002-087               BURKHART          FVAW   DVAW517CR000001-001    21:846 SEC 841-851 ATTEMPT
12122-087               NEWCOMB           FWVN   3:17CR31               18:2251-2,2260 OBSCENE MATTR
12222-007               TINSLEY           FDCS   2007 CF1 029182        DC HOMICIDE MURDER
12225-089               FORD              FWIE   13-CR-62-5-JPS         21:841 SCH I NARCOTIC,NONFSA
12288-087               BANKS             FWVN   5:17CR40               18:924(C) FIREARMS LAWS
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                3 of 13. Page
                                                                         PageID
                                                                              5 of#:15
                                                                                     525


12314-027               PATLAN         FINN      3:12CR91-001           21:846 SEC 841-851 ATTEMPT
12331-087               KRIEGER        FWVN      3:17CR97-04            18:286,371 FRAUD, OTHER
12395-040               SCOTT          FMIW      1:05CR181              OBSCENE MATTER TRANSPORT
12444-059               ENNO           FND       4:13-CR-146            18:2241-2248 SEXUAL ABUSE
12469-028               HEINS          FINS      1:14CR00206-001        18:2251-2,2260 OBSCENE MATTR
12502-089               CASE           FWIE      13-CR-120              18:2251-2,2260 OBSCENE MATTR
12531-087               SPROWL         FWVN      5:18CR15               18:2251-2,2260 OBSCENE MATTR
12561-087               KING           FWVN      5:18CR24-02            21:846 SEC 841-851 ATTEMPT
12565-087               PHILLIPS       FWVS      2:18CR00107-001        18:922(G) FIREARMS,CARR CRIM
12581-087               ROGERS         FWVN      5:18CR20               21:841 & 846 SEC 841-851
12617-087               SIMMONS        FWVN      1:18CR52               21:841 SCH II NONNARC,NONFSA
12638-087               PACK           FWVN      1:18CR46-18            18:922(G) FIREARMS,CARR CRIM
12668-046               WENCEWICZ      FMT       CR 13-30-M-DWM-01;     18:2251-2,2260 OBSCENE MATTR
12673-087               HAGAN          FWVN      3:18CR57-9             21:841 SCH II NONNARC,NONFSA
12747-028               CHASZAR        FINS      1:15CR00121-001        21:841 SCH I NARCOTIC,NONFSA
12757-041               WILLIAMS       FMN       CR. 06-143 RHK         21:846 SEC 841-851 ATTEMPT
12817-084               GRAY           FKYE      6:09-CR-61-GFVT-03     21:846 SEC 841-851 ATTEMPT
12819-087               MISKE          FWVN      1:19CR18               18:922(G) FIREARMS,CARR CRIM
12826-003               BARLOW         FALS      1:12-CR-00268-001      18:2251-2,2260 OBSCENE MATTR
12850-032               HELTON         FKYE      5:08-CR-173-01-KKC     18:2251-2,2260 OBSCENE MATTR
12867-087               ERWIN          FWVN      3:19CR21-3             21:841 & 846 SEC 841-851
12882-087               BEAVER         FWVN      5:19CR15               21:841 SCH II NONNARC,NONFSA
12947-087               SULLIVAN       FWVN      5:19CR33-01            21:841 & 846 SEC 841-851
12985-040               RODRIGUEZ      FTXS      5:17CR00938-001        8:1327 ALIEN SMUGGLE/IMPORT
12989-104               PICUR          FFLS      16-60048-CR-DIMITROU   18:2251-2,2260 OBSCENE MATTR
13006-026               GRIFFITH       FILC      02-10089-001           OBSCENE MATTER TRANSPORT
13058-074               MIDDLEBROOK    FTNE      1:94-CR-00002-TRM-CH   18:922(G) FIREARMS,3 PRI CNV
13218-104               WEATHERMAN     FILS      16-CR-40022-JPG-1      18:2251-2,2260 OBSCENE MATTR
13274-025               BLAIR          FILS      16-CR-30030-MJR        18:2251-2,2260 OBSCENE MATTR
13335-056               BULLOCK        FNCM      1:19-CR-00207-1        18:2113 ROBBERY BANK
13614-027               COUNCIL        FINN      1:14CR14-005           21:846 SEC 841-851 ATTEMPT
13731-027               TRESSLER       FINN      1:14CR25               18:2251-2,2260 OBSCENE MATTR
13788-039               RISNER         FKYE      7:18-CR-13-KKC         21:841 SCH II NONNARC,NONFSA
13796-029               PLEDGE         FIAN      CR 14-132-1-LRR        18:922(G) FIREARMS,CARR CRIM
13813-067               JOHNSON        FPAM      3:CR-14-134            21:846 SEC 841-851 ATTEMPT
13828-032               GILLIAM        FKYE      0:10-CR-9-DLB-1        18:2251-2,2260 OBSCENE MATTR
14067-027               OLSON          FINN      2:15CR26-001           18:2251-2,2260 OBSCENE MATTR
14085-041               LEMON          FMN       08-246(DSD/SRN)        18:2251-2,2260 OBSCENE MATTR
14107-030               SPAH           FIAS      4:13-CR-00071-001      18:2251-2,2260 OBSCENE MATTR
14169-088               ARNOLD         FGAM      1:16-CR-00005-016      21:841 SCH II NONNARC,NONFSA
14257-040               CRUMP          FMIW      1:09:CR:73-01          18:922(G) FIREARMS,CARR CRIM
14304-085               FERGUSON       FWAE      2:12CR00046-001        18:2251-2,2260 OBSCENE MATTR
14327-030               HENDERSON      FIAS      3:14-CR-00003-001 &    OBSCENE MATTER TRANSPORT
14395-055               GLOVER         FNYW      1:06CR00159-001        18:2251-2,2260 OBSCENE MATTR
14455-041               BANKS          FMN       0:17-CR-00324-DSD-KM   18:286,371 FRAUD, OTHER
14573-088               STIER          FWVS      2:17-CR-00054          OBSCENE MATTER TRANSPORT
14597-032               GALYEN         FCAS      10CR5041-H             18:2251-2,2260 OBSCENE MATTR
14658-033               BURNHAM        FKYW      1:13-CR-21-R           OBSCENE MATTER TRANSPORT
14665-026               BROOKS         FILC      07-20047-01            21:841 & 846 SEC 841-851
14670-088               HILL           FWVS      5:18CR00046-001        21:841 & 846 SEC 841-851
14676-088               LARKIN         FWVS      5:18CR00027-001        21:846 SEC 841-851 ATTEMPT
14681-040               PRYSOCK        FMIW      1:10-CR-14-01          18:2251-2,2260 OBSCENE MATTR
14707-088               HAYNES         FSC       2:17-CR-00655-DCN-1    18:2251-2,2260 OBSCENE MATTR
14708-030               SYKES          FIAS      3:13-CR-00068-001      21:841 & 846 SEC 841-851
14752-088               LOURETT        FWVS      2:17-00159             OBSCENE MATTER TRANSPORT
14756-032               CANNON         FALS      1:11-CR-00048-001      OBSCENE MATTER TRANSPORT
14761-052               WOODARD        FNYN      DNYN516CR000012-001    18:922(G) FIREARMS,CARR CRIM
14767-026               WINSLOW        FAK       3:08-CR-00014-TMB      OBSCENE MATTER TRANSPORT
14787-041               WILSON-ALLEN   FMN       16-143(DSD/FLN)        18:2251-2,2260 OBSCENE MATTR
14795-088               WHITE          FWVS      2:17-CR-00198-4        21:846 SEC 841-851 ATTEMPT
14871-032               BRYANT         FKYE      7:11-CR-17-SS-ART-01   21:846 SEC 841-851 ATTEMPT
14871-424               RILEY          FILN      16-CR-00260            18:922(G) FIREARMS,CARR CRIM
14903-028               KYER           FINS      1:16CR00199-001        18:2251-2,2260 OBSCENE MATTR
14916-030               CROSS          FIAS      4:14-CR-00076-001      18:2251-2,2260 OBSCENE MATTR
14950-028               DONNELLY       FINS      1:16CR00116-001        18:2251-2,2260 OBSCENE MATTR
14979-088               WILLIAMS       FWVS      2:18-CR-00020-01       18:2251-2,2260 OBSCENE MATTR
14995-088               COOK           FWVS      5:18-CR-00116-01       18:924(C) FIREARMS LAWS
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                4 of 13. Page
                                                                         PageID
                                                                              6 of#:15
                                                                                     526


15006-088               WOLFE          FWVS      2:18-00104             18:2251-2,2260 OBSCENE MATTR
15014-026               SMITH          FILC      10-20017-001           18:2251-2,2260 OBSCENE MATTR
15077-088               MONTGOMERY     FWVS      3:18-00213-02          21:841 SCH I NARCOTIC,NONFSA
15106-028               RODRIGUEZ      FINS      1:16CR00025-001        21:846 SEC 841-851 ATTEMPT
15108-041               WERLEIN        FMN       CR10-59DWF/FLN         18:2251-2,2260 OBSCENE MATTR
15209-088               GORDON         FWVS      3:19-00030-01          21:841 SCH I NARCOTIC,NONFSA
15235-030               VANMETER       FIAS      4:15-CR-00024-001      18:2251-2,2260 OBSCENE MATTR
15238-088               KIBBLE         FWVS      2:19CR00077-001        18:2421-29 I/S TRN IMRL PRPS
15257-088               GILLENWATER    FWVS      2:19-CR-00011          21:841 SCH I NARCOTIC,NONFSA
15270-032               RAMSEUR        FKYE      5:11-CR-128-KSF-1      21:841 & 846 SEC 841-851
15303-088               BOSTON         FWVS      2:19-CR-00162          18:2421-29 I/S TRN IMRL PRPS
15335-016               PHILPOT        FMD       RWT-8-17-CR-00189-00   18:924(C) FIREARMS LAWS
15402-040               PARKER         FMIW      1:10-CR-222-01         21:846 SEC 841-851 ATTEMPT
15460-032               SMITH          FKYE      6:12-CR-07-GFVT        18:2251-2,2260 OBSCENE MATTR
15487-028               BENNETT        FINS      1:16CR00251-008        21:846 SEC 841-851 ATTEMPT
15603-028               CRAWFORD       FINS      1:17CR00215-001        18:2251-2,2260 OBSCENE MATTR
15632-084               COOK           FINS      1:11CR00008-001        18:2251-2,2260 OBSCENE MATTR
15677-033               WILLIAMS       FKYW      4:14-CR-12-1-JHM       18:2421-29 I/S TRN IMRL PRPS
15691-002               WRIGHT         FALM      2:15CR317-01-WKW       OBSCENE MATTER TRANSPORT
15758-052               DERRIGO        FNYN      DNYN510CR000376-001    18:2251-2,2260 OBSCENE MATTR
15767-028               JACKSON        FINS      1:17CR00093-003        18:1962 RACKETEER (RICO)
15824-041               CHASE          FMN       11-150 (JRT/JSM)       18:2251-2,2260 OBSCENE MATTR
15832-089               LY             FWIE      16-CR-155              18:924(C) FIREARMS LAWS
15840-026               ROUX           FILC      09-10022-001           OBSCENE MATTER TRANSPORT
15859-089               KAMPS          FWIE      16-CR-177              OBSCENE MATTER TRANSPORT
15868-016               BARNES         FVAE      4:10CR00074-001        21:846 SEC 841-851 ATTEMPT
15869-028               BELL           FINS      1:17CR00162-005        21:846 SEC 841-851 ATTEMPT
15872-028               PARRA          FINS      1:17CR00162-003        21:846 SEC 841-851 ATTEMPT
15899-062               BAKER          FOKN      4:19-CR-00113-1-GKF    18:2251-2,2260 OBSCENE MATTR
15979-040               VANDERWAL      FMIW      1:11-CR-183            OBSCENE MATTER TRANSPORT
16001-032               BENGE          FKYE      6:12-CR-59-SS-ART-01   21:846 SEC 841-851 ATTEMPT
16021-089               KRAEMER        FWIE      2017-CR-35-PP          18:2251-2,2260 OBSCENE MATTR
16051-032               SINGLETON      FKYE      5:13-CR-8-SS-KKC-1     21:846 SEC 841-851 ATTEMPT
16052-030               HORTON         FIAS      1:15-CR-00051-001      18:2251-2,2260 OBSCENE MATTR
16055-032               WATKINS        FKYE      5:13-CR-02-S-JMH-01    21:846 SEC 841-851 ATTEMPT
16124-028               ALEXANDER      FINS      1:18CR00003-001        18:924(C) FIREARMS LAWS
16232-032               DELPH          FKYE      6:14-CR-39-ART         18:2113 ROBBERY BANK
16302-028               LINVILLE       FINS      4:18CR00005-001        COMMUNICATIONS ACT
16327-040               LOCKE          FMIW      1:11-CR-339-01         OBSCENE MATTER TRANSPORT
16364-040               PRUITT         FMIW      1:12-CR-45-01          18:2251-2,2260 OBSCENE MATTR
16399-027               WOODS          FNCW      DNCW315CR000213-009    18:1956 RACKETEERING
16399-089               GERRY          FWIE      2018-CR-3-PP           18:2251-2,2260 OBSCENE MATTR
16554-013               GUTIERREZ      FMIW      1:15-CR-156            18:2113 ROBBERY BANK
16571-171               MCCOY          FSC       3:08-404(001 JFA)      18:922(G) FIREARMS,3 PRI CNV
16669-028               SMITH          FINS      1:18CR00367-002        21:846 SEC 841-851 ATTEMPT
16683-032               TAYLOR         FKYE      6:13-CR-20-S-GFVT-26   21:846 SEC 841-851 ATTEMPT
16717-027               CALDWELL       FINN      1:16CR73-001           18:2113(D) ROBBRY,ASSLT,BANK
16733-046               RUTLEY         FWIE      2017-CR-56-PP          18:2251-2,2260 OBSCENE MATTR
16747-089               PUGH           FWIE      18-CR-186-PP           18:922(G) FIREARMS,CARR CRIM
16783-040               MENDEZ         FMIW      1:12-CR-297-01         21:841 & 846 SEC 841-851
16869-059               MANNY          FND       1:17-CR-274            21:846 SEC 841-851 ATTEMPT
16870-040               DELAROSA       FMIW      1:13-CR-26-03          21:846 SEC 841-851 ATTEMPT
16900-052               BASS           FNYN      DNYN110CR000166-001    FRAUD POSTAL
16931-009               MARTIN         FOHN      5:14CR301-13           21:841 & 846 SEC 841-851
16991-027               WILSON         FINN      2:17CR55-001           21:841 & 846 SEC 841-851
17063-028               HOWERTON       FINS      1:19CR00248-001        18:2251-2,2260 OBSCENE MATTR
17089-040               MABEE          FMIW      1:13-CR-99             OBSCENE MATTER TRANSPORT
17092-040               GREEN          FMIW      1:13-CR-109            21:846 SEC 841-851 ATTEMPT
17107-027               MOIT           FINN      2:17CR83-001           18:2251-2,2260 OBSCENE MATTR
17118-039               MIRANDA        FMIE      0645 2:19CR20240(1)    21:846 SEC 841-851 ATTEMPT
17127-057               HANBERRY       FNCM      1:94CR185-1            21:841 & 846 SEC 841-851
17161-046               PAULSON        FMT       CR 18-35-BLG-DLC-1     21:846 SEC 841-851 ATTEMPT
17327-018               NIEVES         FNYS      7:16-CR-00504-CS-001   18:499/702 IMPERSONATION
17352-424               POWELL         FILN      04 CR 885-1            18:2251-2,2260 OBSCENE MATTR
17362-027               ADAMS          FINN      2:18CR27-001           18:2251-2,2260 OBSCENE MATTR
17408-030               CHAMBERS       FIAS      4:16-CR-00020-001      18:2251-2,2260 OBSCENE MATTR
17432-026               RUPERT         FILC      10-40009-001           21:841 & 846 SEC 841-851
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                5 of 13. Page
                                                                         PageID
                                                                              7 of#:15
                                                                                     527


17461-091               DAVIS          FWY       19-CR-64-1F            18:2251-2,2260 OBSCENE MATTR
17495-032               SMITHA         FKYE      5:13-CR-109-KKC-1      21:846 SEC 841-851 ATTEMPT
17523-074               NICHOLS        FTNM      3:00-00095-01          18:2113(D) ROBBRY,ASSLT,BANK
17526-029               JACKSON        FIAN      0862 5:18CR04038-002   21:841 SCH I NARCOTIC,NONFSA
17527-032               BARKER         FKYE      5:14-CR-32-DCR-1       21:841 SCH II NONNARC,NONFSA
17572-027               CATES          FINN      3:18CR72-001           18:922(G) FIREARMS,CARR CRIM
17596-027               JACKSON        FINN      2:18CR86-001           18:924(C) FIREARMS LAWS
17614-030               GROSS          FIAS      1:16-CR-00029-001      18:2251-2,2260 OBSCENE MATTR
17708-041               HAMLIN         FMN       CR 13-279 DWF/JSM      18:2251-2,2260 OBSCENE MATTR
17743-027               JONES          FINN      2:18CR137-001          18:2251-2,2260 OBSCENE MATTR
17842-027               TRISCHLER      FINN      1:19CR27-001           OBSCENE MATTER TRANSPORT
17850-026               STOUT          FILC      12-30005-001           18:2251-2,2260 OBSCENE MATTR
17883-041               BRANTON        FLAW      3:14CR00050-001        SEX OFFENSES
17934-040               LOVE           FMIW      1:14-CR-04-01          18:924(C) FIREARMS LAWS
17936-032               JONES          FKYE      15-CR-6-DLB-CJS-1      21:846 SEC 841-851 ATTEMPT
17947-424               HART           FILN      16 CR 199-2            21:846 SEC 841-851 ATTEMPT
17973-032               MASON          FKYE      6:15-CR-15-SS-ART-04   21:846 SEC 841-851 ATTEMPT
18150-040               SEGAR          FMIW      1:14-CR-121-01         18:2251-2,2260 OBSCENE MATTR
18175-040               CAIN           FMIW      2:14-CR-31             18:2241-2248 SEXUAL ABUSE
18204-040               STEVENSON      FMIW      1:14-CR-167            18:2251-2,2260 OBSCENE MATTR
18223-032               SMITH          FKYE      6:15-CR-26-S-GFVT-2    21:846 SEC 841-851 ATTEMPT
18231-032               JOHNSON        FKYE      6:15-CR-20-GFVT-04     21:846 SEC 841-851 ATTEMPT
18266-057               WEISS          FNCM      1:12CR249-1            COMMUNICATIONS ACT
18281-030               BROWNING       FIAS      3:17-CR-00097-001      21:846 SEC 841-851 ATTEMPT
18295-032               WEST           FKYE      5:15-CR-70-DCR-2       18:922(G) FIREARMS,CARR CRIM
18312-032               HALE           FKYE      0:15-CR-18-DLB-1       21:846 SEC 841-851 ATTEMPT
18373-026               DOGGETT        FILC      12-20078-001           21:846 SEC 841-851 ATTEMPT
18386-084               DONITHAN       FVAW      DVAW714CR000027-010    21:846 SEC 841-851 ATTEMPT
18390-040               PETERSON       FMIW      1:14-CR-153            18:2421-29 I/S TRN IMRL PRPS
18482-041               NOVAK          FMN       15CR93 ADM             18:2251-2,2260 OBSCENE MATTR
18495-026               BROWN          FILC      13-20023-001           21:841 SCH I NARCOTIC,NONFSA
18522-040               VEREEKE        FMIW      1:14-CR-232-02         21:846 SEC 841-851 ATTEMPT
18560-040               MOSLEY         FMIW      1:15:CR:50-01          21:846 SEC 841-851 ATTEMPT
18601-026               WALTERS III    FILC      12-30034-001           18:2251-2,2260 OBSCENE MATTR
18623-040               HAYES          FMIW      1:15-CR-102            18:2251-2,2260 OBSCENE MATTR
18643-084               WEBB           FVAW      DVAW114CR000023-002    COMMUNICATIONS ACT
18786-424               WILLIAMS       FILN      06 CR 451-10           21:846 SEC 841-851 ATTEMPT
18837-052               DOLSON         FNYN      DNYN512CR000007-001    18:2251-2,2260 OBSCENE MATTR
18846-041               KOPECKY        FND       2:15-CR-75             21:846 SEC 841-851 ATTEMPT
18897-040               RABIDEAU       FMIW      1:15:CR:189-01         18:2251-2,2260 OBSCENE MATTR
18935-083               GRAVES         FDCD      CR 95-046-1            18:1962 RACKETEER (RICO)
18960-026               BRANDON        FILC      13-CR-40050-001        21:846 SEC 841-851 ATTEMPT
19051-032               FIELDS         FKYE      7:15-CR-11-DCR-5       21:846 SEC 841-851 ATTEMPT
19152-033               BEAUCHAMP      FKYW      3:17-CR-172-1-DJH      18:2251-2,2260 OBSCENE MATTR
19196-084               BRIGHT         FVAW      DVAW215CR000015-005    21:846 SEC 841-851 ATTEMPT
19200-040               MIKLUSICAK     FMIW      1:15-CR-201            18:2251-2,2260 OBSCENE MATTR
19208-084               RICHARDS       FVAW      DVAW215CR000015-021    21:846 SEC 841-851 ATTEMPT
19251-040               MCPETERS       FMIW      1:15-CR-193            18:286,371 FRAUD, OTHER
19252-032               WELCH          FKYE      5:15CR00102-JMH-2      21:846 SEC 841-851 ATTEMPT
19263-021               SELLEY         FGAS      2:15CR00001-1          18:2251-2,2260 OBSCENE MATTR
19311-026               FERGUSON       FILC      13-20061-001           18:2251-2,2260 OBSCENE MATTR
19364-039               KENT           FMIE      0645 5:13CR20348(2)    FRAUD POSTAL
19570-052               WHITE          FNYN      DNYN812CR000092-001    21:841 & 846 SEC 841-851
19696-424               COMBS          FIAS      3:07-CR-00559-001      21:841 & 846 SEC 841-851
19867-038               WATSON         FMA       1: 10 CR 10133 - 001   18:1512 OBSTRUCT JUSTICE
19904-026               JOHNSON        FILC      4:15-CR-40032-001      21:841 SCH I NARCOTIC,NONFSA
19904-040               PLOWE          FMIW      2:15-CR-29             18:2251-2,2260 OBSCENE MATTR
20075-052               HOBSON         FNYN      DNYN513CR000145-001    18:2251-2,2260 OBSCENE MATTR
20301-055               LASNICK        FNYW      6:11-CR-06050-001      18:2251-2,2260 OBSCENE MATTR
20500-032               TAYLOR         FKYE      5:15-CR-112-JMH        18:924(C) FIREARMS LAWS
20796-041               CLAUSEN        FMN       16-CR-256 (1) (MJD/L   18:111 ASSLT/RESIST FED OFFR
20895-041               EISENACH       FMN       0:16-CR-00267-DSD-LI   18:2251-2,2260 OBSCENE MATTR
20896-032               PERKINS        FKYE      6:16-CR-15-ART-1       21:841 SCH I NARCOTIC,NONFSA
20922-041               HELKER         FMN       17-CR-0023 (PJS)       18:2251-2,2260 OBSCENE MATTR
20952-078               GALVAN         FTXE      4:13CR00029-003        21:846 SEC 841-851 ATTEMPT
21169-032               EPPERSON       FKYE      6:16-CR-21-S-KKC-5     21:846 SEC 841-851 ATTEMPT
21197-055               MONTANEZ       FNYW      1:15CR00122-003        21:846 SEC 841-851 ATTEMPT
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                6 of 13. Page
                                                                         PageID
                                                                              8 of#:15
                                                                                     528


21215-032               MILLER            FKYE   2:16-CR-47-SS-DLB-1    18:2251-2,2260 OBSCENE MATTR
21271-041               ANDERSON          FMN    0:17-CR-00254-JNE-LI   18:2251-2,2260 OBSCENE MATTR
21340-074               GIBSON            FTNE   2:09-CR-42-001         OBSCENE MATTER TRANSPORT
21349-041               SORGENFREI        FMN    0:17-CR-00274-JRT(1)   18:2251-2,2260 OBSCENE MATTR
21354-032               GRAY              FKYE   6:17-CR-01-GFVT        18:2251-2,2260 OBSCENE MATTR
21354-040               WANDAHSEGA        FMIW   2:16-CR-20-01          18:2241-2248 SEXUAL ABUSE
21425-014               JONES             FCT    3:13CR2 (MPS)          21:841 & 846 SEC 841-851
21440-032               JACKSON           FKYE   6:17-CR-14-SS-GFVT-2   21:846 SEC 841-851 ATTEMPT
21470-084               RHODES            FVAW   DVAW716CR000039-001    18:2251-2,2260 OBSCENE MATTR
21516-424               NUREK             FILN   04-CR-333-1            18:2251-2,2260 OBSCENE MATTR
21632-058               CLARK             FNCW   DNCW506CR000035-014    21:846 SEC 841-851 ATTEMPT
21638-057               THOMAS            FNCM   1:19-CR-00434-1        21:841 & 846 SEC 841-851
21675-040               IDEMA             FMIW   1:17-CR-106            OBSCENE MATTER TRANSPORT
21766-026               SILLS             FILC   16-CR-10049-001        18:2251-2,2260 OBSCENE MATTR
21771-018               STAFFORD          FMIW   1:97-CR-66-01          18:1201 KIDNAPING
21791-032               HAVENS            FKYE   2:17-CR-36-DLB-1       18:2251-2,2260 OBSCENE MATTR
21800-032               HUGHES            FKYE   2:17-CR-42-S-DLB-03    21:846 SEC 841-851 ATTEMPT
21826-045               BREWER            MAR    GCMO 12                MILITARY COURT SEX OFFENSE
21883-084               PERKINS           FNCM   1:17-CR-00158-1        21:841 & 846 SEC 841-851
21889-038               HUNT              FMA    1: 12 CR 10227 - 003   21:846 SEC 841-851 ATTEMPT
21952-084               BAILEY            FVAW   DVAW117CR000036-001    21:846 SEC 841-851 ATTEMPT
21999-026               IHLENFELD         FILC   17-20023-001           18:2251-2,2260 OBSCENE MATTR
22000-040               GIST-SUTTON       FMIW   1:17-CR-251-02         18:924(C) FIREARMS LAWS
22033-045               KINDRICK          FMOW   4:09-CR-00331-FJG-1    18:2251-2,2260 OBSCENE MATTR
22037-055               HIGGINS           FNYW   6:13-CR-06113-001      18:2251-2,2260 OBSCENE MATTR
22120-424               GIBSON            FILN   06-CR-70-1             OTHER/UNCLASSIFIABLE
22142-026               MCGILL            FILC   17-CR-40059-001        18:2251-2,2260 OBSCENE MATTR
22144-026               HUSER             FILC   17-CR-10038-001        18:2251-2,2260 OBSCENE MATTR
22226-040               KNIGHT            FMIW   1:18-CR-159            18:2250 FAIL REG AS SEX OFFN
22239-026               COWELL            FILC   17-20052-001           21:841 SCH II NONNARC,NONFSA
22246-032               GHENT             FKYE   6:18-CR-48-S-REW-03    21:841 SCH II NONNARC,NONFSA
22248-084               SMITH             FVAW   DVAW618CR000021-001    21:846 SEC 841-851 ATTEMPT
22252-040               MCFADDEN          FMIW   1:18-CR-167-22         21:841 SCH II NARCOTC,NONFSA
22258-055               QUINONES          FNYW   1:13CR00083-001        21:846 SEC 841-851 ATTEMPT
22282-040               ARMSTRONG         FMIW   1:18-CR-252-04         21:846 SEC 841-851 ATTEMPT
22332-045               SHEETS            FMOW   10-00171-01-CR-W-DGK   18:2251-2,2260 OBSCENE MATTR
22383-032               GABLE             FKYE   3:19-CR-29-GFVT-1      OBSCENE MATTER TRANSPORT
22404-040               HAYES             FMIW   1:18-CR-258            18:2251-2,2260 OBSCENE MATTR
22415-032               FARRERA-BROCHEZ   FKYE   5:19-CR-55-DCR         18:1028 FRAUD IDENTITY THEFT
22431-032               LEWIS             FKYE   5:19-CR-022-DCR-01     18:924(C) FIREARMS LAWS
22473-026               HALL              FILC   18-10029-001           18:2251-2,2260 OBSCENE MATTR
22565-084               CRAIGHEAD         FVAW   DVAW619CR000008-001    18:922(G) FIREARMS,CARR CRIM
22944-037               BASSETT           FNJ    2:11CR447-3            21:846 SEC 841-851 ATTEMPT
23270-017               SIRMANS           FFLN   3:15CR11-001/MCR       18:2251-2,2260 OBSCENE MATTR
23300-014               RHOADES           FCT    3:15-CR-00206-JAM      18:2251-2,2260 OBSCENE MATTR
23301-056               NEAL              FOHN   5:15CR00339-007        21:846 SEC 841-851 ATTEMPT
23664-111               GONZALEZ          FCAN   CR-16-00382-014 HSG    18:924(C) FIREARMS LAWS
23887-076               YOUNG             FINS   1:10CR00003-017        21:846 SEC 841-851 ATTEMPT
23970-057               LOGAN             FNCW   DNCW115CR000027-001    18:1344 BANK FRAUD
24255-055               SASIADEK          FNYW   1:15CR00159-001        18:2251-2,2260 OBSCENE MATTR
24411-045               WOLD              FMOW   12-03070-01-CR-S-DW    18:2251-2,2260 OBSCENE MATTR
24535-056               FOSTER            FNCE   5:08-CR-218-1D         21:841 & 846 SEC 841-851
24623-045               CRULL             FMOW   12-03080-01-CR-S-DGK   18:2251-2,2260 OBSCENE MATTR
24822-045               DEMENT            FMOE   4:12CR00423 AGF        21:846 SEC 841-851 ATTEMPT
25052-052               COTTO             FLAE   16-36 "S"              21:846 SEC 841-851 ATTEMPT
25278-076               REID              FTNW   2:12CR20029-01-JPM     OBSCENE MATTER TRANSPORT
25554-075               JOHNSON           FTNM   3:18CR00058-001        18:922(G) FIREARMS,3 PRI CNV
25629-052               TERRANCE          FNYN   DNYN819CR000034-001    SEX OFFENSES
25858-047               ROBINSON          FMOW   5:13-06012-01-CR-SJ-   21:846 SEC 841-851 ATTEMPT
26017-051               GASKIN            FNM    1:12CR02218-001MCA     21:841 & 846 SEC 841-851
26851-055               OCASIO            FNYW   6:16CR06047-001        21:846 SEC 841-851 ATTEMPT
27000-057               BINES             FNCM   1:10CR234-1            21:841 & 846 SEC 841-851
27022-055               GUERRIERA         FNYW   1:16CR00086-002        18:2251-2,2260 OBSCENE MATTR
27184-037               WHITE             FMD    WDQ-06-0575            21:841 SCH I NARCOTIC,NONFSA
27186-171               DIETRICH          FSC    0:14-244(001 MBS)      18:2251-2,2260 OBSCENE MATTR
27411-055               CARYL             FNYW   1:18CR00002-001        18:2251-2,2260 OBSCENE MATTR
27425-180               THOMPSON          FTXW   7:04-CR-086-27 DC      21:846 SEC 841-851 ATTEMPT
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                7 of 13. Page
                                                                         PageID
                                                                              9 of#:15
                                                                                     529


27433-055               SCHULTZ           FNYW   1:17CR00193-001        18:2251-2,2260 OBSCENE MATTR
27446-055               BEERS             FNYW   6:18CR06009-001        18:2251-2,2260 OBSCENE MATTR
27493-058               KRAMER            FNCW   DNCW312CR00171-001     18:2251-2,2260 OBSCENE MATTR
27513-001               BROSS             FFLS   1:09-20572-CR-SEITZ-   18:2251-2,2260 OBSCENE MATTR
27722-045               CHAPIN            FMOW   4:15-00146-01-CR-W-R   18:2251-2,2260 OBSCENE MATTR
27813-055               BEATON            FNYW   6:18CR06006-001        18:2251-2,2260 OBSCENE MATTR
27854-039               DELGADO           FMIE   14CR20117-26           21:846 SEC 841-851 ATTEMPT
28054-054               ELGABROWNY        FNYS   S5 93 CR. 181(MBM)01   NAT'L DEFENSE SEDITION
28435-057               EPPERSON          FNCM   1:12CR157-1            18:2251-2,2260 OBSCENE MATTR
28495-057               BARRINGTON        FNCM   1:12CR197-1            18:922(G) FIREARMS,CARR CRIM
28697-055               RENTAS-TORRES     FNYW   6:19CR06122-001        21:841 & 846 SEC 841-851
28698-016               POOLE             FMD    DKC-8-12-CR-00524-00   18:2251-2,2260 OBSCENE MATTR
28735-001               GREGG             FALN   CR 10-BE-436-E         OBSCENE MATTER TRANSPORT
29040-057               GALANIS           FNCM   1:13CR149-1            18:2251-2,2260 OBSCENE MATTR
29813-050               RUIZ              FSC    6:17CR638-1            COMMUNICATIONS ACT
30049-424               MORRIS            FILN   06 CR 50007            21:841 SCH I NARCOTIC,NONFSA
30140-068               PENWELL           FPAW   08-00387-001           18:2251-2,2260 OBSCENE MATTR
30203-424               JANSEN            FILN   08 CR 50043-1          COMMUNICATIONS ACT
30565-160               EVANS             FOHN   1:14CR237              COMMUNICATIONS ACT
30569-007               DODSON            FDCS   F3830-99               DC SEX OFFENSE
30649-039               WALTON            FMIE   13CR20512-1            21:841 & 846 SEC 841-851
30677-160               WILSON            FOHN   1:06CR00338-008        21:846 SEC 841-851 ATTEMPT
30784-034               SISTRUNK          FLAE   08-256 "A"             21:841 SCH II NONNARC,NONFSA
30816-057               HIPPS             FNCM   1:15-CR-00118-1        21:841 & 846 SEC 841-851
30838-160               MILLER            FOHN   1:06CR364              18:2251-2,2260 OBSCENE MATTR
30939-177               ANTUNES-AGUIRRE   FTXN   3:03-CR-351-P(01)      21:841 SCH II NONNARC,NONFSA
31209-160               CAMPANA           FOHN   1:07CR210-1            18:2251-2,2260 OBSCENE MATTR
31240-009               BUGG              FARE   4:17CR00047-01 BRW     18:2421-29 I/S TRN IMRL PRPS
31654-039               ORTIZ             FMIE   0645 2:16CR20767 (1)   18:924(C) FIREARMS LAWS
31749-009               CHASTAIN          FARE   4:18CR00159 JLH        18:1951 RACKETEER, VIOLENCE
31797-160               GEISER            FOHN   1:08CR00280-001        18:2251-2,2260 OBSCENE MATTR
31861-037               SMITH             FMD    1:96CR00086-001        18:1925(B) RACKETEERING
32064-160               FOWLER            FOHN   5:17-CR-00434          18:2251-2,2260 OBSCENE MATTR
32127-160               HAMPTON           FOHN   1:09CR145-002          21:841 SCH II NARCOTC,NONFSA
32278-160               CHAVEZ            FOHN   4:09CR214-001          OBSCENE MATTER TRANSPORT
32707-160               HUTCHINSON        FOHN   1:10CR234-01           18:2251-2,2260 OBSCENE MATTR
32749-045               MOFFIS            FMOW   6:17-CR-03130-MDH(1)   18:2251-2,2260 OBSCENE MATTR
32872-018               TANZOSH           FFLM   3:09-CR-195-J-32MCR    18:2251-2,2260 OBSCENE MATTR
32989-068               BURROWS           FPAW   17-224                 18:922(G) FIREARMS,CARR CRIM
33051-171               HINES             FSC    2:17-CR-1175-DCN (1)   18:2251-2,2260 OBSCENE MATTR
33060-013               LOVE              FOHN   1:12CV331              21:841 SCH I NON-NARC,NONFSA
33060-060               SHORT             FOHN   1:18-CR-00246-6        21:843 USE FICT,REV,SUSP NBR
33266-057               CLARKE            FNCM   1:19-CR-00198-1        18:1028 FRAUD IDENTITY THEFT
33406-068               BUSH              FPAW    12-92                 21:846 SEC 841-851 ATTEMPT
33542-083               HOPSON            FVAE   3:04CR00235-001        18:924(C) FIREARMS LAWS
33545-068               WISE              FPAW   CR 12-162-5            21:846 SEC 841-851 ATTEMPT
33751-057               FRALEY            FNCM   1:17-CR-00053-27       21:846 SEC 841-851 ATTEMPT
33821-058               BATIK             FNCW   DNCW517CR000049-001    18:2251-2,2260 OBSCENE MATTR
33825-058               JOHNSON           FNCW   DNCW317CR000254-001    18:2251-2,2260 OBSCENE MATTR
33915-058               RODGERS           FNCW   DNCW117CR000131-001    18:924(C) FIREARMS LAWS
34090-068               KELLY             FLAW   2:13CR00083-001        SEX OFFENSES
34323-058               SMITH             FNCW   DNCW318CR000165-001    18:1028 FRAUD IDENTITY THEFT
34683-044               KOHL              FMOE   1:07CR00177CDP         18:2251-2,2260 OBSCENE MATTR
34845-016               ALBRIGHT          FDCD   CR 16-136(01)-(RC)     18:2251-2,2260 OBSCENE MATTR
34927-058               WRIGHT            FFLM   6:19-CR-134-ORL-40EJ   21:331 NARCOTICS
35015-057               POPE              FNCM   1:19-CR-00404-2        18:922(G) FIREARMS,CARR CRIM
35368-068               CANOVALI          FPAW   CR 14-210              18:2251-2,2260 OBSCENE MATTR
35376-068               MAURIZIO          FPAW   CR 14-23J              OBSCENE MATTER TRANSPORT
35572-068               RHODES            FPAW   15-023-01              18:2251-2,2260 OBSCENE MATTR
35712-086               JORDAN            FWAW   CR05-5823RBL           18:1201 KIDNAPING
35756-079               MARTINEZ-ARIAS    FTXS   2:11CR00598-001        21:841 SCH I NON-NARC,NONFSA
35775-068               MICHELI           FPAW   CR NO.15-00157-001     21:841 SCH I NARCOTIC,NONFSA
35897-086               ANDERSON          FMIW   1:17-CR-206-1;1:17-C   18:1701-3,7,8,12,13 LRCN PST
35905-068               TOLAND            FPAW   2:15-CR-160-1          21:846 SEC 841-851 ATTEMPT
36447-044               COLLINS           FMOE   4:09CR431RWS           18:2251-2,2260 OBSCENE MATTR
36750-068               CHAFFIN           FPAW   15-256                 21:841 & 846 SEC 841-851
37000-068               TRISKET           FPAW   1:15-CR-37             18:2251-2,2260 OBSCENE MATTR
            Case:
             Case4:20-cv-00794-JG
                  3:20-cv-00569-MPS
                                  DocDocument
                                      #: 35-1 Filed:
                                                33-1 04/30/20
                                                      Filed 05/14/20
                                                               8 of 13.Page
                                                                        PageID
                                                                            10 of
                                                                               #: 15
                                                                                  530


37245-007              SCHULTZ         FVAE     1:16-CR-00172-001      21:846 SEC 841-851 ATTEMPT
37475-069              DAVILA-REYES    FRQ      3:11-CR-183-001 (JAF   18:922(G) FIREARMS,CARR CRIM
37891-068              ILICH           FPAW     2:16-CR-44-1           18:2251-2,2260 OBSCENE MATTR
37969-068              PAYNE           FPAW     2:16-CR-158-2          21:846 SEC 841-851 ATTEMPT
38069-068              BURTON          FPAW     2:16CR00056            18:924(C) FIREARMS LAWS
38300-068              MAGEE           FPAW     CR NO.17-00033-001     18:2113 ROBBERY BANK
38317-068              LANDSBACH       FPAW     CR 17-03J              18:2251-2,2260 OBSCENE MATTR
38330-479              CHILDREY        FTXS     5:18CR00293-001        8:1327 ALIEN SMUGGLE/IMPORT
38369-068              KERR            FPAW     1:17-CR-00008          18:2251-2,2260 OBSCENE MATTR
38405-068              CLARK           FPAW     CR 17-103              21:841 SCH II NONNARC,NONFSA
38429-068              SMITH           FPAW     17-123                 21:841 & 846 SEC 841-851
38539-068              CHAMBERS        FPAW     18-CR-00186            18:1344 BANK FRAUD
38634-068              JOHNSON         FPAW     CR NO. 17-00177-004    21:846 SEC 841-851 ATTEMPT
38744-068              BOYNTON         FPAW     1:17CR00024            18:2251-2,2260 OBSCENE MATTR
38770-037              FLETCHER        FMD      PJM-05-0179            21:841 & 846 SEC 841-851
38818-068              JOHNSON         FPAW     CR NO. 18-00062-001    21:846 SEC 841-851 ATTEMPT
38916-068              O'DONNELL       FPAW     18-CR-00080            18:2251-2,2260 OBSCENE MATTR
39145-068              BEIMEL          FPAW     1:18CR00020            18:2251-2,2260 OBSCENE MATTR
39272-068              WILLIAMS        FPAW     CR 18-00335-001        21:841 & 846 SEC 841-851
39318-068              GRASHA          FPAW     18-325-01              18:2251-2,2260 OBSCENE MATTR
39330-068              WINTERS         FPAW     19-00062-001           21:846 SEC 841-851 ATTEMPT
40061-424              MCDONALD        FILN     08 CR 122-3            21:846 SEC 841-851 ATTEMPT
40091-039              VAN             FMIE     06CR20491-1            21:841 & 846 SEC 841-851
40209-054              WILSON          FPAW     15-258                 21:846 SEC 841-851 ATTEMPT
40485-424              CALLION         FILN     08 CR 549-1            18:286,371 FRAUD, OTHER
40814-061              THOMAS          FINN     1:11CR22-007           21:841 SCH II NARCOTC,NONFSA
40891-044              NORTHROP        FMOE     1:13CR00073SNLJ        21:841 SCH II NONNARC,NONFSA
40990-424              CASTALDI        FILN     09 CR 59-1             FRAUD POSTAL
41215-298              GARCIA          FCAS     14CR0059-DMS           21:841 SCH II NARCOTC,NONFSA
41247-424              GARTHUS         FILN     09 CR 441-1            OBSCENE MATTER TRANSPORT
41285-424              MESCHINO        FILN     09 CR 469-1            OBSCENE MATTER TRANSPORT
41292-424              BYE             FILN     09 CR 490              18:2251-2,2260 OBSCENE MATTR
41691-044              CAMPBELL        FMOE     4:14CR115 RWS          18:2251-2,2260 OBSCENE MATTR
41741-050              CORBETT         FNJ      1:10-CR-00365(01)      18:2251-2,2260 OBSCENE MATTR
41774-039              WHITLEY         FMIE     07CR20559-2            21:846 SEC 841-851 ATTEMPT
42057-039              STEFANSKI       FMIE     07CR20512-1            18:2251-2,2260 OBSCENE MATTR
42315-424              JEWELL          FLAW     5:11-CR-00146-04       OBSCENE MATTER TRANSPORT
42687-039              WHITLEY         FMIE     07CR20559-01           21:841 SCH II NARCOTIC
42692-074              WALSH           FTNE     1:10-CR-001            OBSCENE MATTER TRANSPORT
42773-424              COLLINS         FILN     10 CR 963-1            21:846 SEC 841-851 ATTEMPT
42864-060              JONES           FOHN     3:18 CR 299-5          21:841 & 846 SEC 841-851
42932-061              SMITH           FMIE     0645 2:15CR20601 (1)   18:2113 ROBBERY BANK
43069-074              GOINS           FTNE     1:10-CR-119-001        21:846 SEC 841-851 ATTEMPT
43331-007              BURNS           FDCS     2012 CF1 013093        DC SEX RAPE
43452-074              GORDON          FTNE     3:10-CR-00145-1        21:846 SEC 841-851 ATTEMPT
43574-039              MONTGOMERY      FMIE     09CR20101-1            18:922(G) FIREARMS,CARR CRIM
43609-424              WATSON          FILN     11 CR 359-1            21:841 & 846 SEC 841-851
43720-424              BAILEY          FMOE     4:11CR00246            18:1962 RACKETEER (RICO)
43913-039              TYLER           FMIE     09CR20502-1            18:2251-2,2260 OBSCENE MATTR
43950-424              GRAYSON         FILN     11 CR 682-3            21:846 SEC 841-851 ATTEMPT
44019-424              GREGORY         FILN     11 CR 745              18:2113 ROBBERY BANK
44096-039              BLACKMAN        FMIE     09CR20632-1            18:2251-2,2260 OBSCENE MATTR
44103-061              LETNER          FOHS     CR 3-05-068(01)        18:924(C) FIREARMS LAWS
44105-069              ACEVEDO-TAPIA   FRQ      3:14-CR-237-2(CCC)     46:1903 MARITIME DRUG
44330-013              LANDLES         FCO      1:17-CR-00353-CMA-1    18:2251-2,2260 OBSCENE MATTR
44373-039              SMITH           FMIE     10CR20388-3            21:846 SEC 841-851 ATTEMPT
44479-039              SMITH           FMIE     10CR20058-0            18:922(G) FIREARMS,CARR CRIM
44604-424              JONES           FILN     11CR469-1              18:1344 BANK FRAUD
44620-424              WARD            FILN     12 CR 353-1            COMMUNICATIONS ACT
44643-061              PIERCE          FOHS     3:07CR183(1)           21:841 & 846 SEC 841-851
44962-039              INGRAM          FMIE     10CR20565-1            21:841 SCH I NARCOTIC,NONFSA
45179-074              WINTERS         FTNE     1:12-CR-102-001        21:841 SCH I NARCOTIC,NONFSA
45286-086              GILES           FWAW     3:15CR05443RBL-001     18:2251-2,2260 OBSCENE MATTR
45765-048              PARK            FNV      2:11-CR-00087-GMN-DJ   18:2250 FAIL REG AS SEX OFFN
45866-039              SAMPLE          FMIE     11CR20386-1            21:841 & 846 SEC 841-851
45925-424              MIRELES         FILN     13 CR 744-2            18:924(C) FIREARMS LAWS
45956-074              SHERWOOD        FTNE     1:12-CR-143-012        21:846 SEC 841-851 ATTEMPT
            Case:
             Case4:20-cv-00794-JG
                  3:20-cv-00569-MPS
                                  DocDocument
                                      #: 35-1 Filed:
                                                33-1 04/30/20
                                                      Filed 05/14/20
                                                               9 of 13.Page
                                                                        PageID
                                                                            11 of
                                                                               #: 15
                                                                                  531


46036-424              GUZMAN         FILN      13CR576-1              21:846 SEC 841-851 ATTEMPT
46222-019              BURSTON        FGAN      1:12-CR-180-1-CAP      18:2113 ROBBERY BANK
46618-074              BARNES         FTNE      3:13-CR-00117-01       18:924(C) FIREARMS LAWS
46738-039              SCAFE          FMIE      12CR20135-1            18:922(G) FIREARMS,GUN CNTL
46802-074              VAUGHAN        FTNE      2:13-CR-93             21:846 SEC 841-851 ATTEMPT
47147-039              TUBBS-SMITH    FMIE      0645 2:18CR20310 (1)   21:841 & 846 SEC 841-851
47216-424              JUAREZ         FILN      14CR250                21:841 SCH I NARCOTIC,NONFSA
47360-039              HICKS          FMIE      12CR20497-1            18:1344 BANK FRAUD
47396-039              JOHNSON        FMIE      12CR20228-2            18:922(G) FIREARMS,CARR CRIM
47475-074              WHITACRE       FTNE      2:14-CR-00050-JRG-DH   18:2251-2,2260 OBSCENE MATTR
47563-039              GERICK         FMIE      12CR20521-1            18:2251-2,2260 OBSCENE MATTR
47582-039              ROSARIO        FMIE      12CR20677-2            21:841 SCH I NARCOTIC,NONFSA
47744-039              REED           FMIE      13CR20003-1            18:2251-2,2260 OBSCENE MATTR
47848-424              NIEVES         FILN      15 CR 134              18:2251-2,2260 OBSCENE MATTR
47870-039              HARRIS         FMIE      13CR20141-1            18:2251-2,2260 OBSCENE MATTR
47889-074              SHOEMAKER      FTNE      3:14-CR-00119-001      18:2251-2,2260 OBSCENE MATTR
47955-424              RODRIGUEZ      FILN      15CR50016              18:2251-2,2260 OBSCENE MATTR
48046-074              DOPLE          FKYE      6:17-CR-6-GFVT-1       18:2250 FAIL REG AS SEX OFFN
48170-074              LOWERY         FTNE      3:15-CR-00032-001-TA   21:846 SEC 841-851 ATTEMPT
48190-039              HEADINGS       FMIE      13CR20175-1            18:2251-2,2260 OBSCENE MATTR
48288-074              MARTINEZ       FTNE      2:15-CR-00024-003-RL   21:846 SEC 841-851 ATTEMPT
48350-039              PAMATMAT       FNIE      0645 2:11CR20551 (18   21:846 SEC 841-851 ATTEMPT
48432-039              LASSITER       FMIE      13CR20476-1            18:2113 ROBBERY BANK
48470-039              IVES           FMIE      13CR20272-1            18:2241-2248 SEXUAL ABUSE
48960-039              BRADLEY        FMIE      13CR20622-1            33:1311 DISCHRG POLLUT
49157-039              WARE           FMIE      13CR20787-1            21:841 & 846 SEC 841-851
49300-424              BRYANT         FILN      3:15CR50039-1          18:922(G) FIREARMS,CARR CRIM
49539-039              GALEENER       FMIE      14CR20032-1            18:924(C) FIREARMS LAWS
49815-039              SHINDORF       FMIE      14CR20069-1            18:2251-2,2260 OBSCENE MATTR
50073-039              TUCHOLSKI      FMIE      14CR20346-1            18:2251-2,2260 OBSCENE MATTR
50089-039              TROTTER        FMIE      0645 2:14CR20273 (1)   18:286,371 FRAUD, OTHER
50212-056              STACY          FNCE      5:06CR00013-001        18:2251-2,2260 OBSCENE MATTR
50450-039              FORD           FKYE      5:14-CR-20-DCR-1       21:841 SCH II NARCOTC,NONFSA
50713-039              SMITH          FMIE      14CR20814-1            18:2251-2,2260 OBSCENE MATTR
50979-424              MCDONALD       FILN      1:16-CR00078(1)        18:2251-2,2260 OBSCENE MATTR
50988-424              CHAPARRO       FILN      16 CR 50010-1          18:2251-2,2260 OBSCENE MATTR
51063-039              MCCONICO       FMIE      0645 2:15CR20267 (1)   21:841 SCH I NARCOTIC,NONFSA
51121-039              DANIELS        FMIE      15-20442-3             21:846 SEC 841-851 ATTEMPT
51228-039              ABRAM          FMIE      15CR20656-1            21:846 SEC 841-851 ATTEMPT
51307-039              ROBINSON       FMIE      15CR20472-7            18:1962 RACKETEER (RICO)
51331-039              WENGLASZ       FMIE      0645 2:17CR20246 (1)   18:1957 RACKETEERING
51340-039              KUPPE          FMIE      0645 2:15CR20522(1)    18:2251-2,2260 OBSCENE MATTR
51461-424              GARCIA         FILN      1:16-CR-00511(1)       18:922(A) FIREARMS FED ACT
51596-424              ANASTOS        FILN      1:16-CR-00646(1)       18:1925(A) RACKETEERING
51622-069              VEGA-TORRES    FRQ       3:17-CR-00482-1(FAB)   18:924(C) FIREARMS LAWS
51767-074              FERGUSON       FTNE      2:16-CR-00082-PLR-MC   21:846 SEC 841-851 ATTEMPT
51775-074              WILLIAMS       FTNE      2:16-CR-00098-JRG-MC   18:922(G) FIREARMS,CARR CRIM
51850-424              CRAFF          FOHN      3:17-CR-00004-JJH(1)   18:2251-2,2260 OBSCENE MATTR
51866-424              LOMBARDI       FILN      17-CR-00025-1          21:841 SCH II NARCOTC,NONFSA
51872-074              HARTMAN        FTNE      2:16-CR-00096-PLR-MC   21:846 SEC 841-851 ATTEMPT
51896-424              OSBORNE        FILN      1:17-CR-00073(1)       18:2421-29 I/S TRN IMRL PRPS
52050-039              SNODY          FMIE      16-20322-01            18:2251-2,2260 OBSCENE MATTR
52162-074              RINER          FTNE      2:17-CR-00019-JRG-MC   18:2251-2,2260 OBSCENE MATTR
52243-060              EDWARDS        FOHN      5:15CR00339-018        21:846 SEC 841-851 ATTEMPT
52309-074              FREDERICK      FTNE      3:17-CR-00034-TWP-HB   18:922(G) FIREARMS,CARR CRIM
52444-074              DEAN           FTNE      3:17-CR-00063-TAV-HB   18:2251-2,2260 OBSCENE MATTR
52460-424              WILLIAMS       FILN      1:17-CR-00446(1)       18:922(G) FIREARMS,CARR CRIM
52463-424              YORK           FILN      1:17-CR-00450(1)       COMMUNICATIONS ACT
52486-074              HOOD           FTNE      3:17-CR-00083-TAV-HB   18:2421-29 I/S TRN IMRL PRPS
52489-074              CARPENTER      FTNE      2:17-CR-00066-RLJ-MC   21:846 SEC 841-851 ATTEMPT
52521-074              LAY            FTNE      1:17-CR-00105-CLC-SK   18:2251-2,2260 OBSCENE MATTR
52651-424              RINGO          FILN      1:17-CR-00653(1)       18:922(G) FIREARMS,CARR CRIM
52814-037              FORD           FMD       L-1-10-CR-00336-005    21:841 & 846 SEC 841-851
52950-039              PINCHOT        FMIE      0645 2:16CR20006 (1)   18:2421-29 I/S TRN IMRL PRPS
53009-060              SPARROW        FOHN      5:98CR126              18:2113 ROBBERY BANK
53023-424              COOPMANS       FILN      1:18-CR-00220(1)       18:2251-2,2260 OBSCENE MATTR
53043-060              BROWN          FPAW      CR 15-182-1            21:841 & 846 SEC 841-851
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                10 of 13.Page
                                                                          PageID
                                                                              12 of#:15
                                                                                      532


53203-424               WILSON          FILN      1:18-CR-00357(2)       18:924(C) FIREARMS LAWS
53228-424               SCHUMACHER      FILN      1:18-CR-00377(1)       18:2251-2,2260 OBSCENE MATTR
53778-424               RHASHI          FWAE      2:19-CR-00024-RMP-1    18:2250 FAIL REG AS SEX OFFN
53907-074               HICKS           FTNE      2:18-CR-00190-RLJ-DH   21:841 SCH II NONNARC,NONFSA
54050-039               MARTIN          FTNE      1:15-CR-00125-TRM-CH   21:841 & 846 SEC 841-851
54063-074               HUGHES          FTNE      2:19-CR-00033-JRG-CR   21:846 SEC 841-851 ATTEMPT
54254-039               SHAW            FMIE      0645 2:15CR20750(1)    21:841 & 846 SEC 841-851
54352-039               MURPHY          FMIE      0645 2:15CR20411 (1)   21:841 SCH I NARCOTIC,NONFSA
54421-039               BLAZEJCZYK      FMIE      0645 2:16CR20133 (1)   18:2251-2,2260 OBSCENE MATTR
54474-039               JENKINS         FMIE      0645 2:16CR20229 (2)   21:841 SCH II NARCOTC,NONFSA
54486-039               KNIGHT          FMIE      0645 2:15CR20283 (4)   21:846 SEC 841-851 ATTEMPT
54658-039               SCOTT           FMIE      0645 4:16CR20374(1)    18:2251-2,2260 OBSCENE MATTR
54664-039               GOTT            FMIE      0645 1:16CR20763(1)    18:2251-2,2260 OBSCENE MATTR
54763-039               COOK            FMIE      0645 4:16CR20710 (1)   18:2251-2,2260 OBSCENE MATTR
54817-039               LISKE           FMIE      0645 2:16CR20574 (1)   18:2251-2,2260 OBSCENE MATTR
54843-039               SANTMIRE        FMIE      16CR20519              18:2251-2,2260 OBSCENE MATTR
54913-039               SMITH           FMIE      0645 2:16CR20293 (2)   21:846 SEC 841-851 ATTEMPT
54914-039               WEIKEL          FMIE      0645 2:16CR20659 (1)   18:2251-2,2260 OBSCENE MATTR
54919-039               GRIMES          FTNE      3:16-CR-00096-TAV-HB   21:846 SEC 841-851 ATTEMPT
55136-039               BERRY           FMIE      0645 1:16CR20764(1)    OBSCENE MATTER TRANSPORT
55166-039               CELANI          FMIE      0645 2:18CR20058(1)    18:2251-2,2260 OBSCENE MATTR
55173-039               PEAKS           FMIE      0645 2:16CR20460 (11   18:1962 RACKETEER (RICO)
55273-039               GOODWIN         FMIE      0645 2:17CR20018 (1)   18:924(C) FIREARMS LAWS
55338-039               HAMMOND         FMIE      0645 2:17CR20076 (1)   18:2251-2,2260 OBSCENE MATTR
55339-039               BANDROW         FMIE      0645 2:17CR20077 (1)   18:2251-2,2260 OBSCENE MATTR
55530-039               MILLERWISE      FMIE      0645 2:18CR20194 (1)   18:2251-2,2260 OBSCENE MATTR
55550-039               YATZEK          FMIE      0645 2:17CR20303 (1)   18:2251-2,2260 OBSCENE MATTR
55570-039               JACKSON         FMIE      0645 2:15CR20507 (1)   21:846 SEC 841-851 ATTEMPT
55593-039               BRIDGES         FMIE      0645 4:17CR20298 (2)   18:924(C) FIREARMS LAWS
55663-039               HAWKEY          FMIE      0645 1:17CR20415 (1)   18:2251-2,2260 OBSCENE MATTR
55728-039               SAKON           FMIE      0645 1:17CR20445-01    18:2251-2,2260 OBSCENE MATTR
55741-039               BENNETT         FMIE      0645 1:17CR20443(1)    ASSAULT
55787-060               SMITH           FOHN      4:10CR137-1            18:922(G) FIREARMS,3 PRI CNV
55851-039               HAYWARD         FMIE      0645 4:17CR20515(1)    18:2251-2,2260 OBSCENE MATTR
55881-039               JONES           FMIE      0645 2:17CR20608 (1)   18:2251-2,2260 OBSCENE MATTR
55920-054               ST CLAIRE       FKYE      2:19-CR-41-DLB-01      21:846 SEC 841-851 ATTEMPT
56006-060               KNIGHT          FNYW      1:10CR00179-001        OTHER/UNCLASSIFIABLE
56104-039               MOORE           FMIE      0645 4:18CR20001 (1)   18:2251-2,2260 OBSCENE MATTR
56170-039               SMITH           FMIE      0645 4:17CR20779 (1)   18:2251-2,2260 OBSCENE MATTR
56172-039               TROUT           FMIE      0645 1:17CR20854(1)    18:2251-2,2260 OBSCENE MATTR
56205-060               BURTIS          FOHN      10CR326                18:2251-2,2260 OBSCENE MATTR
56237-018               TAYLOR          FFLM      8:12-CR-76-T-35TBM     18:2251-2,2260 OBSCENE MATTR
56275-060               DIMORA          FOHN      1:10CR00387-001        18:1962 RACKETEER (RICO)
56310-039               DECKER          FMIE      0645 2:18CR20061 (1)   18:2251-2,2260 OBSCENE MATTR
56321-037               TALLEY          FMIE      13CR20156-12           21:846 SEC 841-851 ATTEMPT
56329-039               JOHNSON         FMIE      0645 2:18CR20073 (1)   18:924(C) FIREARMS LAWS
56407-039               BRANT           FMIE      0645 2:18CR20155 (1)   18:924(C) FIREARMS LAWS
56451-037               DELGADO         FVAE      1:19CR00229-001        21:846 SEC 841-851 ATTEMPT
56576-039               MEDINA          FMIE      0645 1:18CR20280(1)    18:2251-2,2260 OBSCENE MATTR
56617-039               HRAMIEC         FMIE      0645 1:18CR20360 (1)   18:2251-2,2260 OBSCENE MATTR
56626-039               WOODBURN        FMIE      0645 2:18CR20554 (1)   18:2251-2,2260 OBSCENE MATTR
56641-039               CLEMMONS        FMIE      0645 2:18CR20323(3)    21:846 SEC 841-851 ATTEMPT
56696-039               MCCORMICK       FMIE      0645 4:18CR20429(1)    18:2251-2,2260 OBSCENE MATTR
56856-060               FRANKLIN        FOHN      1:11CR91-12            21:846 SEC 841-851 ATTEMPT
57029-039               MCKINLEY        FMIE      0645 1:18CR20719(9)    21:846 SEC 841-851 ATTEMPT
57031-056               RILEY           FNCE      7:12-CR-140-1BO        COMMUNICATIONS ACT
57043-039               RICHARDS        FMIE      0645 2:1820802 (4)     21:846 SEC 841-851 ATTEMPT
57173-060               WALBORN         FOHN      5:11CR00231-001        18:2251-2,2260 OBSCENE MATTR
57210-039               BRAVARD         FMIE      0645 2:19CR20058(1)    18:2251-2,2260 OBSCENE MATTR
57217-019               COUSTIN         FGAN      1:05-CR-401-1-CAP      18:2421-29 I/S TRN IMRL PRPS
57558-060               NOVEL           FOHN      1:11CR569              18:2250 FAIL REG AS SEX OFFN
57883-060               BUTCHER         FOHN      5:12CR24-01            21:841 & 846 SEC 841-851
58369-060               COOPER          FOHN      1:12CR444-01           18:2251-2,2260 OBSCENE MATTR
58672-060               COLE            FOHN      5:13CR13               18:2251-2,2260 OBSCENE MATTR
58766-060               COOK            FOHN      3:13CR105              18:2251-2,2260 OBSCENE MATTR
58773-060               AL MALIKI       FOHN      1:13CR121              18:2241-2248 SEXUAL ABUSE
58859-060               HOOKS           FOHN      4:13CR192              21:841 & 846 SEC 841-851
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                11 of 13.Page
                                                                          PageID
                                                                              13 of#:15
                                                                                      533


58907-060               PALM            FOHN      3:13CR266              18:2251-2,2260 OBSCENE MATTR
58944-060               CARTER          FOHN      1:13CR236              18:922(G) FIREARMS,CARR CRIM
58944-177               MARTINEZ        FTXN      1:19-CR-00057-P-BU(0   21:841 SCH II NONNARC,NONFSA
59348-060               SCHUMACHER      FOHN      4:13CR384-001          18:2251-2,2260 OBSCENE MATTR
59411-060               BOWMAN          FOHN      5:13-CR-426            18:2251-2,2260 OBSCENE MATTR
59421-060               WEISS           FOHN      1:13CR392-001          18:2251-2,2260 OBSCENE MATTR
59469-060               SAVAGE          FOHN      1:13CR345-55           21:841 & 846 SEC 841-851
59951-380               LARA            FTXW      5:15-CR-00636-FB(2)    21:841 SCH II NONNARC,NONFSA
60073-060               STEFFEE         FOHN      5:14CR18-001           18:2251-2,2260 OBSCENE MATTR
60252-060               DURBIN          FOHN      5:14CR168              18:2251-2,2260 OBSCENE MATTR
60270-060               HODGES          FOHN      1:14CR00214-012        21:846 SEC 841-851 ATTEMPT
60293-060               SINGLETON       FOHN      1:14CR00214-008        21:846 SEC 841-851 ATTEMPT
60312-066               BIANCHI         FPAE      06-CR-19-1             OTHER/UNCLASSIFIABLE
60471-060               SHERWOOD        FOHN      1:14CR391-001          18:2251-2,2260 OBSCENE MATTR
60499-060               GATTARELLO      FOHN      1:14-CR00353-DCN(1)    COMMUNICATIONS ACT
60552-060               MICHAELIS       FOHN      3:14CR400              18:2251-2,2260 OBSCENE MATTR
60701-060               KUSHEN          FOHN      1:15CR65-01            18:2251-2,2260 OBSCENE MATTR
60835-060               GRULY           FOHN      1:15CR151              18:2113 ROBBERY BANK
60895-060               VOGUS           FOHN      5:15CR173-01           18:2251-2,2260 OBSCENE MATTR
61113-060               JACKSON         FOHN      1:15CR263-001          18:286,371 FRAUD, OTHER
61616-097               HUNT            FCAE      1:10CR00074-001        18:2251-2,2260 OBSCENE MATTR
62628-097               MORA            FINS      3:05CR00042-001        21:846 SEC 841-851 ATTEMPT
62781-079               QUINTANILLA     FINN      1:14CR12-001           21:841 SCH II NARCOTC,NONFSA
62802-060               REMBERT         FOHN      1:15CR453-005          18:2119 ROBBERY OF AUTO
62937-061               NALLIE          FOHS      2:19-CR-007-1          21:841 SCH II NARCOTC,NONFSA
63115-112               HEDDERICH       FCAC      CR 12-574-JFW          OBSCENE MATTER TRANSPORT
63263-380               MARTINEZ        FTXW      AU:16-CR-00001(1)-SS   21:841 SCH II NONNARC,NONFSA
63270-037               BASIT           FMD       DKC-1-17-CR-00173-00   18:924(C) FIREARMS LAWS
63355-060               MARTINEZ        FOHN      4:16-CR-00048-1        21:846 SEC 841-851 ATTEMPT
63607-056               LEWIS           FNCE      7:17-CR-57-2-D         21:846 SEC 841-851 ATTEMPT
63819-066               MARKLEY         FPAE      DPAE2:09-00500-1       18:2251-2,2260 OBSCENE MATTR
63937-037               OLDALE          FMD       PX-8-18-CR-00545-001   18:2251-2,2260 OBSCENE MATTR
63955-060               KASUNIC         FOHN      1:16-CR-00066-01       18:2251-2,2260 OBSCENE MATTR
63964-060               MACK            FOHN      5:16-CR-00112(DAP)5    21:846 SEC 841-851 ATTEMPT
64015-037               HILL            FMD       CCB-1-18-CR-00278-01   21:841 & 846 SEC 841-851
64028-037               DILLON          FMD       DKC-1-18-CR-00308-00   18:2251-2,2260 OBSCENE MATTR
64059-060               PURNELL         FOHN      1:16-CR-00162-JRA(1)   18:2251-2,2260 OBSCENE MATTR
64255-061               LATHAM          FOHS      CR-2-97-30-2           21:841 & 846 SEC 841-851
64322-060               HUNT            FOHN      3:16-CR-00286-JJH(1)   18:2251-2,2260 OBSCENE MATTR
64364-060               FORD            FOHN      5:16-CR-00326-JRA(2)   21:841 SCH I NARCOTIC,NONFSA
64401-060               HICKS           FOHN      1:16-CR-00354-JG(1)    18:2251-2,2260 OBSCENE MATTR
64402-060               WILLIAMS        FOHN      5:16-CR-00386-CAB(1)   21:841 & 846 SEC 841-851
64425-060               WROTEN          FOHN      1:17-CR-00007-CAB(1)   18:2251-2,2260 OBSCENE MATTR
64566-060               CLEVELAND       FOHN      1:17-CR-00029          21:841 SCH I NARCOTIC,NONFSA
64580-060               BELDEN          FOHN      5:17-CR-00082-DCN(1)   18:2251-2,2260 OBSCENE MATTR
64604-060               SUTTER          FOHN      3:17-CR-00046-JJH(1)   18:2251-2,2260 OBSCENE MATTR
64612-066               GOMEZ           FPAE      DPAE2:10CR000321-001   21:846 SEC 841-851 ATTEMPT
64637-060               LOVE            FOHN      1:17-CR-00068-6        21:841 & 846 SEC 841-851
64646-019               CANNON II       FGAN      2:13-CR-09-WCO         18:2251-2,2260 OBSCENE MATTR
64712-037               FRAZIER         FMD       RDB-1-19-CR-00209-00   21:841 & 846 SEC 841-851
64738-060               FOX             FOHN      3:17CR166              18:2251-2,2260 OBSCENE MATTR
64816-065               WILLSEY         FOR       CR. 00-438-01 FR       18:2113(D) ROBBRY,ASSLT,BANK
64823-060               NELSON          FOHN      1:17-CR-00256-SO(1)    21:841 SCH II NARCOTC,NONFSA
64843-060               NUNEZ           FOHN      1:17-CR-00281          18:2251-2,2260 OBSCENE MATTR
65151-060               SASSO           FOHN      1:17-CR-00480-CAB(1)   18:2251-2,2260 OBSCENE MATTR
65254-061               KIMBALL         FOHS      2:15-CR-184            18:2251-2,2260 OBSCENE MATTR
65348-056               SHAW            FNCE      5:18-CR-412-1FL        21:841 SCH II NONNARC,NONFSA
65458-060               AWOYADE         FOHN      1:17-CR-00542-JFR(2)   18:1344 BANK FRAUD
65484-054               BORGOS          FTXN      3:14-CR-00486-N(1)     18:2251-2,2260 OBSCENE MATTR
65524-060               NESBY           FOHN      5:18-CR-00083-SO(I)    21:841 SCH II NON-NARCOTIC
65721-060               GARCIA          FFLM      2:18-CR-94-FTM-38MRM   18:545 CUSTOMS LAWS SMUGGLNG
65725-060               WRIGHT          FOHN      1:18-CR-00331-25       21:841 & 846 SEC 841-851
65726-060               DAVIS           FOHN      1:18-CR-00331-1        21:841 & 846 SEC 841-851
65745-060               FLUKER          FOHN      1:18-CR-00331-14       21:846 SEC 841-851 ATTEMPT
65752-060               MCCARTY         FOHN      1:18-CR-00322-DAP(1)   18:922(G) FIREARMS,CARR CRIM
65763-050               WARNER          FNJ       1:13-CR-00782-01       18:922(G) FIREARMS,CARR CRIM
65930-060               BUTLER          FOHN      3:18-CR-00438-JJH(1)   18:2251-2,2260 OBSCENE MATTR
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                12 of 13.Page
                                                                          PageID
                                                                              14 of#:15
                                                                                      534


65983-060               BELL            FOHN      5:18-CR-00497-DCN(8)   21:846 SEC 841-851 ATTEMPT
66019-060               MACLIN          FOHN      1:18-CR-00561-CAB(1)   18:2251-2,2260 OBSCENE MATTR
66043-060               MCMEANS         FOHN      4:18CR582-001          18:922(G) FIREARMS,3 PRI CNV
66050-060               GREATHOUSE      FOHN      5:18-CR-00660-CAB(1)   18:2251-2,2260 OBSCENE MATTR
66070-060               MEADOWS         FOHN      4:18CR594-001          18:924(C) FIREARMS LAWS
66122-060               BLACK           FOHN      5:18-CR-00646-SL(1)    18:922(G) FIREARMS,CARR CRIM
66130-060               DAVIS           FOHN      3:18CR734              18:2251-2,2260 OBSCENE MATTR
66159-060               MCELHATTEN      FOHN      1:18-CR-00661          18:2251-2,2260 OBSCENE MATTR
66191-060               EVANS           FOHN      4:18-CR-00717-JG(1)    COMMUNICATIONS ACT
66213-060               HARRIS          FOHN      5:18-CR-00745-SL(1)    18:922(G) FIREARMS,CARR CRIM
66246-060               TSOLAKIS        FOHN      1:18-CR-010748-JRA(2   18:924(C) FIREARMS LAWS
66315-060               FULLER          FOHN      3:19 CR 266            21:846 SEC 841-851 ATTEMPT
66527-060               ROSYNEK         FOHN      4:19-CR-00193-JG(1)    18:2251-2,2260 OBSCENE MATTR
66561-060               GONZALEZ        FOHN      4:19-CR-00188-CAB(1)   18:2251-2,2260 OBSCENE MATTR
67296-018               PHELPS          FFLM      8:16-CR-291-T-17TGW    21:846 SEC 841-851 ATTEMPT
67377-308               DENT            FMIE      10CR20112-1            21:846 SEC 841-851 ATTEMPT
67498-061               BROOKS          FMT       CR-08-02-BLG-RFC-01    OBSCENE MATTER TRANSPORT
67794-066               RAMOS           FPAE      DPAE5:11CR000512-001   18:924(C) FIREARMS LAWS
68123-280               HARLESS         FTXS      4:10CR00258-003        COMMUNICATIONS ACT
68256-061               UBERSTINE       FOHS      2:10-CR-115            SEX ILLEGAL COHABIT
68288-061               GOODMAN         FOHS      CR2-10-157             18:2251-2,2260 OBSCENE MATTR
68880-065               WEWA            FOR       CR-05-314-HA           18:1112-3 HOMICIDE MANSLGHTR
69007-061               KLEIN           FOHS      2:10-CR-333 OHSD       18:2251-2,2260 OBSCENE MATTR
69093-061               CONNER          FOHS      CR2-10-332             18:2251-2,2260 OBSCENE MATTR
69747-051               VANDERMEER      FNM       1:12CR03277-001JH      18:2251-2,2260 OBSCENE MATTR
69837-061               MILLER          FOHS      1:11-CR-109            OBSCENE MATTER TRANSPORT
69913-061               LUCKEY          FOHS      1:11CR136-1            21:846 SEC 841-851 ATTEMPT
69926-061               ROSS            FOHS      1:11CR139              18:2251-2,2260 OBSCENE MATTR
69971-018               LIPINSKI        FFLM      3:18-CR-33(S1)-J-34M   18:2251-2,2260 OBSCENE MATTR
70029-061               HANNA           FOHS      2:12-CR-59             18:2251-2,2260 OBSCENE MATTR
70039-061               PATTERSON       FOHS      2:12-CR-44             18:2251-2,2260 OBSCENE MATTR
70047-061               CRAIL           FOHS      CR-2-11-131&2:12CR19   21:841(E) DRUGS
70119-067               BOOP            FPAM      4:CR-11-150-01         OBSCENE MATTER TRANSPORT
70239-061               SULLIVAN        FOHS      2:15-CR-098            18:2251-2,2260 OBSCENE MATTR
70255-056               OLISLAGER       FNCE      5:07-CR-30-1F          18:2251-2,2260 OBSCENE MATTR
70416-054               NEAL            FNYS      1:(S1)08CR.00086(MGC   21:846 SEC 841-851 ATTEMPT
70452-066               EVANS           FPAE      DPAE5:13CR000333-001   18:2251-2,2260 OBSCENE MATTR
70982-067               HORTON          FPAM      1:13-CR-0016           21:841 & 846 SEC 841-851
71025-050               CIRINO          FPAE      DPAE5:17CR00355-001    18:286,371 FRAUD, OTHER
71179-018               SCIOLINO        FFLM      8:18-CR-449-T-27JSS    18:2251-2,2260 OBSCENE MATTR
71496-061               RAGER           FOHS      2:13-CR-199-1          18:2251-2,2260 OBSCENE MATTR
71918-380               GARZA           FTXW      5:16-CR-00271-OLG(1)   21:841 SCH II NONNARC,NONFSA
71948-066               HAYNES          FPAE      DPAE2:15CR00100-001    18:2251-2,2260 OBSCENE MATTR
72233-066               CAPASSO         FNJ       1:16-CR-00318-JBS-1    18:2251-2,2260 OBSCENE MATTR
72252-019               ROUTH           FVAE      1:19CR142-001          18:2251-2,2260 OBSCENE MATTR
72292-061               DRUGGAN         FOHS      2:14-CR-066-1          18:2251-2,2260 OBSCENE MATTR
72768-061               BRETLAND        FOHS      3:15-CR-006            18:2251-2,2260 OBSCENE MATTR
72967-061               WHITFIELD       FOHS      1:15-CR-42             18:1956 RACKETEERING
73083-061               SPICER          FOHS      1:15CR73               18:2251-2,2260 OBSCENE MATTR
74677-065               LEWIS           FOR       3:12-CR-00545-HZ       18:2421-29 I/S TRN IMRL PRPS
75001-067               BROWN           FPAM      4:16-CR-00019-01       21:841 & 846 SEC 841-851
75026-079               HARRIS          FTXS      4:96CR00230-001        18:924(C) FIREARMS LAWS
75051-097               CHIVOSKI        FOR       3:15-CR-00450-1-HZ     18:2421-29 I/S TRN IMRL PRPS
75109-067               HORTON          FPAM      1:16-CR-00051-02       21:846 SEC 841-851 ATTEMPT
75833-066               HUGHSTED        FPAE      DPAE2:17CR000051-001   OBSCENE MATTER TRANSPORT
75891-061               HARRAH          FOHS      2:16-CR-143            18:2251-2,2260 OBSCENE MATTR
75937-067               LEWIS           FPAM      4:17-CR-000242         18:2251-2,2260 OBSCENE MATTR
76162-061               WILLIAMS        FOHS      2:16-CR-169-2          21:846 SEC 841-851 ATTEMPT
76181-061               DEERING         FOHS      2:16-CR-159            18:922(G) FIREARMS,CARR CRIM
76193-061               WEIDNER         FOHS      CR2-16-152             18:2251-2,2260 OBSCENE MATTR
76261-067               MAGANA          FNCW      DNCW318CR000082-011    21:841 SCH II NONNARC,NONFSA
76284-061               NORRIS          FOHS      1:16CR93               18:2251-2,2260 OBSCENE MATTR
76337-061               MURRAY          FOHS      3:17CR22               18:2251-2,2260 OBSCENE MATTR
76343-053               BLAIR           FNYE      CR 10-696 (JS)         18:1962 RACKETEER (RICO)
76594-061               PENA            FINN      2:15CR72-030           18:1962 RACKETEER (RICO)
76763-066               BABBITT         FPAE      DPAE2:18-CR-000384-0   18:2251-2,2260 OBSCENE MATTR
76800-061               THOMAS          FOHS      2:17-CR-165            18:2251-2,2260 OBSCENE MATTR
            Case:
              Case4:20-cv-00794-JG
                    3:20-cv-00569-MPS
                                   Doc Document
                                       #: 35-1 Filed:
                                                  33-104/30/20
                                                        Filed 05/14/20
                                                                13 of 13.Page
                                                                          PageID
                                                                              15 of#:15
                                                                                      535


76839-061               LEE             FOHS      2:17CR192              18:2251-2,2260 OBSCENE MATTR
76851-061               SPARKS          FOHS      3:17CR155              18:2251-2,2260 OBSCENE MATTR
76915-061               DOUTT           FOHS      2:17-CR-249-1          18:2251-2,2260 OBSCENE MATTR
77025-061               ROGERS          FOHS      2-17-CR-282            18:2251-2,2260 OBSCENE MATTR
77089-061               RICHARDSON      FWVS      2:17-CR-00148-01       21:846 SEC 841-851 ATTEMPT
77092-061               BATEMAN         FOHS      3:17-CR-156            18:2251-2,2260 OBSCENE MATTR
77117-061               COX             FOHS      CR2-17-211             18:922(G) FIREARMS,CARR CRIM
77695-054               SZUCS           FNYS      17 CR 00373 (KMK)      18:2251-2,2260 OBSCENE MATTR
77761-061               PERKINS         FOHS      2:18-CR-27(4)          18:2251-2,2260 OBSCENE MATTR
77796-061               MAKOWSKI        FOHS      2:18-CR-172            18:2251-2,2260 OBSCENE MATTR
78023-061               SCHABER         FOHS      2:19-CR-103            18:1591 SEX TRAFFICK CHILD
78026-061               JACKSON         FOHS      3:19-CR-40             18:922(G) FIREARMS,CARR CRIM
78038-061               DAVIS           FOHS      3:19CR32               18:924(C) FIREARMS LAWS
78055-054               GOODMAN         FNYS      7:16-CR-478-10(CS)     21:841 & 846 SEC 841-851
78189-061               SEXTON          FOHS      2:19-CR-192            18:1028 FRAUD IDENTITY THEFT
78267-061               WATSON          FOHS      2:19CR69               18:1344 BANK FRAUD
78386-053               HARRIS          FNYE      CR-10-00712(S-2) (IL   18:2251-2,2260 OBSCENE MATTR
78592-083               MYERS           FPAW      19-00028-001           18:2251-2,2260 OBSCENE MATTR
78717-083               HUMPHRIES       FVAE      2:11CR00089-001        18:2251-2,2260 OBSCENE MATTR
79168-083               DOYLE           FVAE      2:12CR00039-001        18:2251-2,2260 OBSCENE MATTR
79648-054               RITER           FNYS      1:18 CR 00313-001 (J   18:2251-2,2260 OBSCENE MATTR
79656-054               WILSON          FNYS      01:17-CR-00243 (SHS)   COMMUNICATIONS ACT
83401-408               CHUTE           FAZ       CR-17-01944-001-TUC-   OBSCENE MATTER TRANSPORT
84890-308               FRIES           FAZ       CR 13-00146-001-TUC-   18:2251-2,2260 OBSCENE MATTR
84999-054               LIEDKE          FNYS      08 CR 653(SCR)         OBSCENE MATTER TRANSPORT
85347-079               DEAN            FMIE      11CR20195-1            21:841 SCH I NON-NARC,NONFSA
85538-083               SPRATLEY        FVAE      2:15CR00071-001        18:924(C) FIREARMS LAWS
86107-053               CLARKE          FNYE      CR-15-0426-01(RS1)(A   18:2251-2,2260 OBSCENE MATTR
90282-054               SANCHEZ         FNYS      S2 08 CR.00789 (RJS)   21:846 SEC 841-851 ATTEMPT
91198-054               BUSER           FNYS      S1 18-CR-112(WHP)      18:2251-2,2260 OBSCENE MATTR
91248-083               JOE             FVAE      4:17CR00065-005        21:846 SEC 841-851 ATTEMPT
91453-051               NAVARRETE       FNM       1:18CR00553-001JCH     18:2251-2,2260 OBSCENE MATTR
91581-083               PATTERSON       FVAE      2:17CR00141-001        18:2251-2,2260 OBSCENE MATTR
93348-071               FULLER          FSC       7:98CR76-1             21:841 & 846 SEC 841-851
93428-083               MILTIER         FVAE      2:19CR00078-001        18:2251-2,2260 OBSCENE MATTR
94422-004               KOHLER          FFLS      2:10-14077-CR-MARTIN   18:2251-2,2260 OBSCENE MATTR
96348-020               FRANKLIN        FPAE      DPAE2:13CR0000176-00   18:286,371 FRAUD, OTHER
99585-020               SEAY            FSC       3:15-801(001 JFA)      21:846 SEC 841-851 ATTEMPT
99991-022               MENDEZ          FTXN      6:12-CR-028-01-C       OBSCENE MATTER TRANSPORT
N = 837
